DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 17 Nov 2020 has been entered.

Specification
The abstract of the disclosure is objected to because it contains phrases which can be implied.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “This invention relates,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 7 is objected to because of the following informalities: it recites “the pitch-adjustable rotor blades” in line 3-4 and depends from claim 1 which recites “a plurality of pitch-adjustable rotor .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is directed to a method of controlling a wind turbine with steps of obtaining, determining, applying, etc. but no actual control steps or operation is performed, therefore, it is not clear what the metes and bounds of the claim are, which in turn render the claim indefinite.
	Claims 2-11 depend from claim 1 and fail to remedy its deficiencies.

Claim 3 recites the limitation "the gain adjusted first signal" in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the position signal" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the adjustment gain" in line 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the adjustment gain" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 is directed to a controller to implement an operation of controlling a wind turbine with steps of obtaining, determining, applying, etc. but no actual control steps or operation is performed, therefore, it is not clear what the metes and bounds of the claim are, which in turn render the claim indefinite.

Claim 14 is directed to a computer program product with instructions to implement an operation with steps of obtaining, determining, applying, etc. but no actual operation is performed, therefore, it is not clear what the metes and bounds of the claim are, which in turn render the claim indefinite.

Claim 15 is directed to a wind turbine with a controller to perform an operation of controlling a wind turbine with steps of obtaining, determining, applying, etc. but no actual operation is performed, therefore, it is not clear what the metes and bounds of the claim are, which in turn render the claim indefinite.



Allowable Subject Matter
Claims 1, 12 and 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:	
a method of controlling a wind turbine comprising a tower supporting a rotor comprising a plurality of pitch-adjustable rotor blades, the method comprising: obtaining a movement signal indicative of a vibrational movement of the tower; determining an actuator signal based on the movement signal, the actuator signal being determined to produce a desired force to counteract the vibrational movement of the tower; determining a pitch reference offset signal for each one of the plurality of pitch- adjustable rotor blades based on the actuator signal; applying an integration of the pitch reference offset signals; determining modified pitch reference offset signals based on the integrated pitch reference offset signals
the closest prior art reference (Koerber et al - US 20160356266 A1) discloses a method (Fig.1/5) of controlling a wind turbine comprising a tower supporting a rotor comprising a plurality of pitch-adjustable rotor blades (22), the method comprising: obtaining a movement signal indicative of a vibrational movement of the tower (¶42, note “the system 100 may be configured to continuously determine the torsional movement of the tower 12 by measuring, via one or more sensors 102, 104, an angular acceleration of the tower 12”); determining an actuator signal based on the movement signal, the actuator signal being determined to produce a desired force to counteract the vibrational movement of the tower (¶44, note “the PID controller 112 is configured to determine a fixed frame control action (e.g. a fixed frame/Q pitch command) based on the difference between the sensor measurements and an allowable torsional movement of the tower 12”); determining a pitch reference offset signal for each one of the plurality of pitch-adjustable rotor blades based on the actuator signal (¶45, note “in embodiment of FIG. 5, the fixed frame control action, which represents a three-phase system, may be transformed into a direct-quadrature (d-q) rotating reference frame”); and, determining a pitch signal for each one of the plurality of pitch adjustable rotor blades based on the modified pitch reference offset signals (¶45, note “the system 100 is configured to determine the main pitch control command 116 that can be subsequently sent to each of the pitch drive mechanisms 38 as individual pitch commands”); however, there is no disclosure directed to applying an integration of the pitch reference offset signals and determining modified pitch reference offset signals based on the integrated pitch reference offset signals;
another relevant prior art reference (Wakasa et al - US 20080206051 A1) discloses a method for controlling a wind turbine including an integrator (Fig.1, 21), however, said integrator is used to determine speed of a wind turbine component that receives acceleration data from a sensor (¶89-90) instead of integrating pitch reference offset signals as claimed;
another relevant prior art reference (Caponetti et al – US 11,215,163 B2) discloses a method (Fig.1/2) of controlling a wind turbine comprising a tower supporting a rotor comprising a plurality of pitch-adjustable rotor blades (6), the method comprising: obtaining a movement signal indicative of a vibrational movement of the tower (column 2 line 7-8); determining an actuator signal based on the movement signal, the actuator signal being determined to produce a desired force to counteract the vibrational movement of the tower (column 2 line 9-12); determining a pitch reference offset signal for each one of the plurality of pitch-adjustable rotor blades based on the actuator signal (Fig2, θ1, θ2, θ3); and, determining a pitch signal for each one of the plurality of pitch adjustable rotor blades based on the modified pitch reference offset signals (Fig2, θA, θB, θC); however, there is no disclosure directed to applying an integration of the pitch reference offset signals and determining modified pitch reference offset signals based on the integrated pitch reference offset signals, an integrator is used to determine speed and/or position of a wind turbine component that receives acceleration data from a sensor (column 4 line 36-45) instead of integrating pitch reference offset signals as claimed;
no other relevant prior art was found disclosing the missing limitations above that would anticipate or could be used to establish a prima facie case of obviousness in view of the cited references above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745